Citation Nr: 1222999	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  06-07 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder degenerative joint disease and laxity of the shoulder capsule with crepitus and recurrent dislocation, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for left shoulder degenerative joint disease and laxity of the shoulder capsule with crepitus and recurrent dislocation, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to June 1978.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board remanded the case for additional development in March 2009 and March 2010.  In April 2011, the Board denied issues #1 and 2, as enumerated above, on the title page.  The matter of the Veteran's entitlement to TDIU was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.

The Veteran appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Partial Remand of the Board's decision (Motion).  The parties agreed that the Board's decision should be vacated and remanded insofar as it had denied increased ratings for the service-connected disabilities of the Veteran's shoulders.  The Court granted the Motion in January 2012.

For the reasons set forth below, this appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

In April 2012, the Veteran, through his attorney, submitted a private "Employability Evaluation," dated in April 2012.  In an associated cover letter, the attorney expressly stated that the Veteran did not waive his right to have the RO review the evidence in the first instance.  A remand is therefore required.  See 38 C.F.R. § 20.1304(c) (2011).

As noted above, the Board in April 2011 remanded the matter of the Veteran's entitlement to TDIU to the RO for additional development.  Temporary folders from the RO, now associated with the claims file, show that the Veteran identified, and provided releases for, additional medical records pertinent to his claim for TDIU.  Some of that evidence has been procured; other evidence has apparently not.  Because the evidence for which requests are currently pending could bear on the outcome of the Veteran's appeal as it pertains to the evaluation of his bilateral shoulder disabilities, readjudication of his claims for increase must be deferred until the record development has been completed.

The Veteran last underwent a VA examination of his shoulders for compensation purposes in October 2009.  Inasmuch as that examination is now more than two years old, and the evidence suggests that his disabilities may have increased in severity since that time, a new examination is required.  See, e.g., 38 C.F.R. § 3.327(a) (2011) (re-examinations are generally required if evidence indicates that there has been a material change in a disability or that the current rating may be incorrect).

Records of the Veteran's treatment at the Alexandria VA Medical Center (VAMC) in Pineville, Louisiana, were last obtained on July 12, 2006.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).




For the reasons stated, this case is REMANDED for the following actions:

1.  Resume efforts to obtain the private medical records the Veteran identified as relevant in May 2011, to particularly include the medical records from a Dr. Yue and Beauregard Memorial Hospital.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the identified records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the Alexandria VAMC in Pineville, Louisiana, since July 12, 2006.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After the foregoing development has been completed to the extent possible, make arrangements to schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his right and left shoulder disabilities.  The claims folder should be made available to, and reviewed by, the examiner.  All indicated tests, including range of motion studies, should be performed.  The examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.

The examiner should also offer an opinion as to whether the Veteran suffers from any neurological impairments of his upper extremities that are at least as likely as not (i.e., 50 percent or more likely) attributable to service-connected disability.  If so, the examiner should identify the nerve(s) affected and indicate, with respect to each such nerve, whether the resulting functional impairment is best equated with mild incomplete, moderate incomplete, severe incomplete, or complete paralysis.

The examiner should, in addition, offer an opinion as to whether it is at least as likely as not that-without regard to nonservice-connected disability or advancing age-the Veteran's service-connected disabilities alone (including psoriasis) render him unable to obtain or retain substantially gainful employment.

If consultation with one or more specialists is deemed necessary, that should be accomplished.  A complete rationale for all opinions should be provided.

4.  After conducting any additional development deemed necessary, take adjudicatory action on the claims here in question.  In so doing, consider whether the Veteran is entitled to a separate rating for neurological impairment of either extremity.  Also consider whether the Veteran's claims should be referred for consideration of an extraschedular rating or extraschedular TDIU, pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).   If any benefit sought remains denied, furnish a supplemental statement of the case to the Veteran and his representative.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court of Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

